Citation Nr: 1455115	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-13 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

A March 2013 Board decision denied entitlement to service connection for hypertension, and remanded the other claims for service connection for a right knee disorder, low back disorder, hearing loss, and tinnitus for further development.  Subsequently, an October 2013 order of the Court of Appeals for Veterans Claims (Court) granted the parties' motion to vacate that portion of the Board decision that denied entitlement to service connection for hypertension, and remanded the hypertension matter to the Board for further review consistent with the parties' joint motion.  Meanwhile, the RO performed additional development for the low back, right knee, hearing loss, and tinnitus claims as per the Board remand, and those matters are now returned to the Board for further review.

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A.  Hypertension

The Veteran served on active duty from September 1965 to August 1967.  He claims that he has hypertension as a result of his active service or, in the alternative, secondary to his service-connected diabetes mellitus.

As an initial matter, the Board notes that the Veteran is presently service connected for diabetes mellitus.  See Rating Decision, April 2008.

The Veteran's service treatment records are negative as to any notations regarding elevated blood pressure or hypertension.  The parties pointed out in their joint motion for remand that the Veteran testified at the Board hearing that he was "hyper" in service (but that he was not treated for hypertension).  

Post-service, an April 2006 VA treatment record reflects the Veteran was diagnosed with hypertension.  A June 2007 VA treatment record reflects that glucose testing had been performed and a "new" diagnosis of diabetes mellitus was recorded.  Cf. Rating Decision, April 2008.

A January 2009 VA examination report reflects that the VA examiner opined that the Veteran's hypertension is not due to his diabetes mellitus, but did not provide any supporting rationale, nor did the VA examiner address aggravation, or whether the Veteran's hypertension is otherwise directly related to the his active service.

An October 2009 VA examination report reflects that the VA examiner opined that the Veteran's hypertension is a complication of his diabetes, but then opined in the same report that it is not related to his diabetes, reasoning, among other things, that diabetes is not an independent risk factor for hypertension and that there was no renal involvement.  The October 2009 VA examiner did separately not address whether the Veteran's diabetes aggravated his hypertension, or whether it was otherwise directly related to his active service.  

A March 2011 VA examination report reflects that the VA examiner opined that the Veteran's hypertension is a complication of his diabetes, briefly reasoning that it was "related to the diabetes onset."

As shown above, the Board is left with three conflicting opinions regarding whether the Veteran's hypertension was caused by his diabetes mellitus, some without an adequate rationale, and none addressing aggravation or direct service connection.  Therefore, the Board finds that the above examination reports are not sufficient by themselves to decide the claim, and this matter should be remanded for a VA medical opinion, with an adequate supporting rationale, to address whether the Veteran's hypertension 1) had its onset in service or is otherwise related to the Veteran's active service, 2) was caused by his diabetes mellitus, or 3) is aggravated by his diabetes mellitus.

In addition, the Board notes that the May 2007 VCAA notice did not include information regarding how to substantiate a claim based on secondary service connection.  Therefore, on remand, the Veteran should be provided with notice of such.

B.  Low Back and Right Knee

The Veteran also claims that he has low back and right knee disorders that are related to his active service.

In March 2013, the Board remanded the Veteran's claims so that, among other things, he could be afforded VA examinations.  

Subsequently, the Veteran was provided with VA examinations relating to his low back and right knee in October 2013.  

With regard to his low back, the Veteran reported to the VA examiner a history in service of first experiencing lumbar pain in 1966 when unloading artillery shells, and then an incident of falling on his back when he was running into a bunker during an enemy attack.

With regard to his right knee, the Veteran reported to the VA examiner that the onset of his right knee pain was during a mortar attack when he struck his right knee on a metal plate.

Ultimately, the October 2013 VA examiner opined that the Veteran's low back and right knee conditions are less likely than not related to his active service, reasoning that there was no record of any injury in service or any diagnosed condition low back or right knee condition in service, and because the first record of complaint was several years after his service.

In that regard, the Board notes that the RO conceded that the Veteran was involved in combat in the context of granting his service-connected posttraumatic stress disorder (PTSD), albeit it appears that development performed by the RO was based on records of the wrong units - the 3d Brigade of the 25th Infantry Division, and the 3d Brigade of the 4th Infantry -  rather than the 3d Battalion, 13th Artillery of the 25th Infantry.  The Board adds that the RO noted that the Veteran's service treatment records showed that he was medically evacuated on April 30, 1966 for treatment due to combat (coinciding with a military operation of the 3d Brigade), whereas the Veteran's service treatment records actually indicate that he was treated for a venereal disease on that date.

Regardless, the Board acknowledges that the Veteran was a member of an artillery unit for one approximately year in Vietnam from March 1966 to April 1967, that the Veteran reported to a March 2008 VA examiner (relating to his PTSD claim) that he participated in Operation Attleboro (around November 1966), and that an Operation Attleboro after report shows that Battery B, 3d Battalion, 13th Artillery was a support unit for that Operation.  While the Board acknowledges that the Veteran's unit was HHB and not Battery B, and while the Board notes that the Virtual Wall website likewise generally reflects that Battery B was involved in Operation Attleboro, one of the casualties listed on the Virtual Wall, SPF G.E.C., when selected for further information, is shown as actually being a member of the Veteran's unit (HHB of the 3d Battalion, 13th Artillery).  Therefore, the Board will nevertheless apply the 38 U.S.C.A. § 1154(b) combat presumption so as to presume that the Veteran did in fact have incidents in service involving falling on his back, and hitting a metal plate with his right knee, during combat.

In light of the above, the Veteran's low back and right knee claims should be remanded to the October 2013 VA examiner for a new medical opinion with instructions that the fact that the Veteran incurred a fall on his back and that he hit his right knee on a metal plate in service should be presumed to have occurred during combat under the 38 U.S.C.A. § 1154(b).

In addition, the Board acknowledges that the RO made two requests to St. Paul University for copies of private treatment records relating to the Veteran's low back dated in 1970 or 1971, and that St. Paul replied that they needed more specific dates of service as well as the facility location.  No notice, however, was sent to the Veteran explaining the response from St. Paul and requesting this information.  Therefore, on remand, the Veteran should be provided with a letter explaining such.

C.  Hearing Loss and Tinnitus

The Veteran also claims that he has bilateral hearing loss and tinnitus as a result of his active service.

In October 2013, the Board remanded the Veteran's hearing loss and tinnitus claims so that a new VA medical opinion could be obtained.  Subsequently, an October 2013 VA audiological examination was performed.  The VA examiner essentially opined that he could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation, citing mostly the lack of a record of complaint in service.  The examiner also opined that he could not provide an opinion as to the etiology of the Veteran's tinnitus without resorting to mere speculation (without providing any further explanation).  

The Board first notes that generally, a VA medical opinion providing that the VA examiner cannot provide an opinion without resorting to mere speculation is generally inadequate upon which to base a decision unless a sufficient rationale for such a conclusion is included in the report.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (VA examiner must explain the basis for a speculative opinion or the basis must otherwise be apparent ).  Although the VA examiner provided a rationale with regard to the hearing loss, the Board is mindful of the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the Court held that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  Therefore, the Board finds that the VA examiner's reasoning regarding the Veteran's hearing loss was not adequate because it merely cited the lack of record of complaint in service.  Also, the VA examiner's opinion was not adequate regarding the claimed tinnitus because it simply provided that the examiner could not opine without resorting to mere speculation.  Therefore, these matters should be remanded for a new VA medical opinion.

Furthermore, as explained above, the 38 U.S.C.A. § 1154(b) combat presumption provisions are for application in this case.  In that regard, the Board acknowledges that the Veteran was a member of an artillery unit in Vietnam who served in combat.  Therefore, it should be explained to the VA examiner that the Veteran's exposure to loud artillery fire in service in Vietnam is presumed.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice to the Veteran that explains how to substantiate a claim based on secondary service connection.

2.  After the above development has been completed, obtain a new VA medical opinion based on a review of the entire claims file to address whether the Veteran's hypertension:

a) Had its onset in service or is otherwise related to the Veteran's active service, or;

b) Was caused or aggravated (beyond the natural progress of the disease) by his service-connected diabetes mellitus.

Please ask the VA examiner to address the Veteran's testimony at the Board hearing that he was "hyper" in service.

All opinions must be accompanied by a complete rationale.

3.  Send a notice to the Veteran explaining that two requests were made for his private treatment records from St. Paul (regarding treatment for his back in 1970 or 1971), and a negative response was received noting that they needed more specific dates of service as well as the identity of the specific facility.  To that end, request that the Veteran provide more specific dates of treatment and the facility address on a new Form 21-4142 authorization.

To the extent any requested records are still found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be provided with notice of such.

4.  After the above development in paragraph (3) has been completed, ask the VA examiner who provided with the October 2013 VA examination report and addendum opinions relating to the Veteran's low back and right knee to review the entire claims file, and to provide a VA medical opinion as to whether it is "at least as likely as not" (50 percent probability) that the Veteran's low back condition and right knee condition had their onset in service or are otherwise related to his active service.

Please explain to the VA examiner that the Veteran's alleged incidents in which he incurred a fall on his back and that he hit his right knee on a metal plate in service should be presumed to have occurred during combat (the 38 U.S.C.A. § 1154(b) combat presumption) despite the fact that there is no contemporaneous record of complaint and treatment in his service treatment records from around the time the incidents occurred.  Also explain that the lack of a contemporaneous record of complaint in service, alone, is not a sufficient rationale for a negative opinion.  The question, therefore, is whether the Veteran's current right knee and low back conditions are related to those conceded incidents involving his right knee and back, or are otherwise related to his active service.

All opinions must be accompanied by a complete rationale.

5.  Ask the VA examiner who provided with the October 2013 VA audiological examination report to review the entire claims file, and to provide a VA medical opinion as to whether it is "at least as likely as not" (50 percent probability) that the Veteran's a) bilateral hearing loss, and b) tinnitus, had their onset in service or are otherwise related to his active service.

Please explain to the VA examiner that the Veteran's loud noise exposure from artillery fire is conceded based on his service in the artillery in combat in Vietnam (the 38 U.S.C.A. § 1154(b) combat presumption) despite the fact that there is no contemporaneous record of complaint and treatment in his service treatment records for hearing loss or tinnitus.  Also explain that the lack of a contemporaneous record of complaint in service, alone, is not a sufficient rationale for a negative opinion.  

Also please explain to the examiner that if an opinion cannot be provided without resorting to mere speculation, an adequate supporting rationale must be provided to avoid further remand.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICAHEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




